Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 1 of 21




          EXHIBIT B
    Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 2 of 21




                               456th District Court
                             Case Summary
                            Case No. 21-0932-CV-E

Carl Quast                                          Location:    456th District Court
vs.                                          Judicial Officer:   Heather Wright
Lowe's Home Stores                                   Filed on:   05/03/2021
                                                        Other:


                                 Case Information
                     Case Type: Damage - Other than Motor Vehicle
         Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 3 of 21

                                                                                     Electronically Filed
                                                                                                                      I
                                                                                     5/3/2021 11 :41 AM
                                                                                     Linda Balk
                                                                                     Guadalupe County District Cler
                                                                                     Diana Alaniz
                                                                                                                      l
                                                                                                                      I
                                                                                                                      '
                                                                                                                      I




                                                        21-0932-CV-E
           CAUSE NUMBER:
                                                    ------------
                        REQUEST FOR PROCESS

Citation x Notice_ _TRO_ _Precept_ _
Other: ----------------------
DATE:
        --------------
        os1312021




NAME OF PERSON:               CTS O/B/A CSC- Lawyers Incorporating Service Company



ADDRESS:       211 E. 7th Street, Suite 620,


CITY/STATE/ZIP:
                         -------------------
                           Austin, Texas, 78701



DOCUMENT TO BE SERVED WITH:
                                                       -CITATION
                                                           -----------

REQUESTED BY:            _sH_A_KI_LA_M_.s_R_Ew_E_R_ _ _ _ _ _ _ _ _ _ _ __




ADDITIONAL COMMENTS:                           EARENAS@THOMASJHENRYLAW.COM
        Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 4 of 21

                                                                            Electronically Filed
                                                                            5/3/2021 11:41 AM
                                                                            Linda Balk
                                            21-0932-CV-E                    Guadalupe County District Clerk
                              CAUSE NO. - - - - - - -                       Diana Alaniz


CARL QUAST                                          §          IN THE DISTRICT COURT
Plaintiff                                           §
                                                    §
vs.                                                 §                JUDICIAL DISTRICT
                                                    §
LOWES HOME CENTER,                                  §
Defendant                                           §    GUADALUPE COUNTY, TEXAS


                     CARL QUAST'S ORIGINAL PETITION,
                 TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
      TRCP 194.2 REQUESTS FOR DISCLOSURE AND ATTACHED DISCOVERY


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Carl Quast, hereinafter referred to by name or as Plaintiff, and complains

of Lowes Home Center, hereinafter referred to by name or as Defendant, and for cause of action

would respectfully show unto the Court as follows:

                                               I.
                              DISCOVERY CONTROL PLAN

1.     Carl Quast intends that discovery be conducted under LEVEL 3 of RULE 190 of the TEXAS

RULES OF CIVIL PROCEDURE.

                                            II.
                                          PARTIES

2.     Plaintiff Carl Quast is an individual residing in GUADALUPE COUNTY, Texas.

3.     Defendant Lowes HOME CENTER, is a for-profit corporation licensed to do business in

the State of Texas and may be served with process through its registered agent CTS D/B/A CSC-

Lawyers Incorporating Service Company at 211 E. 7th Street, Suite 620, Austin, Texas, 78701.
         Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 5 of 21




                                                 III.
                                   JURISDICTION & VENUE

4.     This Court has jurisdiction over the parties because the amount in controversy is within the

jurisdictional limits of this Court. Additionally, this Court has jurisdiction over the parties because

Defendant is a Texas resident and/or does business in the State of Texas.

5.      Venue is proper in Guadalupe County in this cause pursuant to§ 15.002(a)(l) of the

CIVIL PRACTICE & REMEDIES CODE because the incident which forms the basis of this lawsuit

occurred in Guadalupe County, Texas.

                                               IV.
                                              FACTS

6.      On or about March 15, 2020, Plaintiff Carl Quast was a customer shopping at the

Defendant's store located 17280 1-35 N ., Schertz. Guadalupe County, Texas, 78154. Plaintiff was

standing in line at Lowes waiting to check out, when unbeknownst to Plaintiff, an employee placed

a power jack behind Plaintiff. Without Plaintiff knowing the power jack was behind him, Plaintiff

stepped backwards and tripped and fell on the power jack. Lowes employees gave no warnings or

informed the Plaintiff that the jack was placed behind him. There were also no verbal warnings as

to this potentially dangerous jack near Plaintiff. Plaintiff suffered body injuries and needed

subsequent medical treatment and surgery.

7. Defendant breached the duty of care it owed to Plaintiff as a business invitee and was both

negligent in its failure to exercise ordinary care in the safety of Plaintiff. Consequently, Plaintiff

was an invitee to whom Defendant owed a duty to use ordinary care, including the duty to protect

and safeguard Plaintiff from unreasonably dangerous conditions on the premises, or to warn of

their existence. Plaintiff seeks all applicable damages available under Texas law.

                                                  v.
            Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 6 of 21




                              CAUSES OF ACTION AGAINST
                           DEFENDANT LOWES HOME CENTER.

A.     NEGLIGENCE

8.     Plaintiff would show that the Lowe's Home Center employees referenced in the above-

referenced paragraph owed Plaintiff a duty to use ordinary care in the execution of their

employment duties so as not to jeopardize the health and safety of Lowe's Home Center customers.

Plaintiff would further show that said Lowe's Home Center employees owed Plaintiff a duty not

to create a hazardous, dangerous, and/or unsafe shopping environment for Lowe's Home Center

customers. Plaintiff would further show that said employees owed Plaintiff a duty to use ordinary

care in the operation of Lowe's Home Center equipment. Finally, Plaintiff would show that said

employees owed Plaintiff a duty to refrain from engaging in actions or activities that would

foreseeably result in bodily injuries to Lowe's Home Center customers or the public at large.

9.     Plaintiff would show that the Lowe's Home Center in questions breached the foregoing

duties in one or more of the following respects:

       a.       Operating store equipment in a dangerous and/or unsafe manner;

       b.       Creating a hazardous, dangerous, and/or unsafe environment for customers;

       c.       Leaving equipment in an area in the store where it was foreseeable that customers

       would be present;

       d.       Engaging in dangerous and/or unsafe activities that would foreseeably result in

                harm;

       e.       Failing to keep proper lookout;

       f.       Failing to properly placed dangerous equipment in its proper storage place in order
                                                                                                                        1
to avoid contact with Plaintiff; and                                                                    : ·;/,:.:; :/ '.~:;·., /,,_\.
                                                                                                        ·.,                         •·
                                                                                                                               ··, ·,::.·:_.:.

       g.       Failing to warn of the hazard to Plaintiff specifically and customers gener.~lly.
                                                                                          •.   t •• •
                                                                                                                                          :     , I        ,'

                                                                                                 '·: \                               ;~
                                                                                                                                               ,11•... ,:,
                                                                                                                                              -~- . . ..
                                                                                                                                .}        !.,; -.:...
        Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 7 of 21




       Each of these acts and/or omissions, whether taken singularly or in any combination

constitutes negligence and negligence per se which proximately caused the incident and injuries

and other losses as specifically set forth herein.

B.     RESPONDENT SUPERIOR

10.    At all times material hereto, all of the agents, servants, and/or employees for Defendant,

who were connected with the occurrence made the subject of this suit were acting within the course

and scope of their employment or official duties and in furtherance of the duties of their office or

employment. Therefore, Defendant is fmther liable for the negligent acts and omissions of their

employees under the doctrine of Respondent Superior.

11.    Each and all of the foregoing acts and/or omissions of the agents, servants, and/or

employees for Defendant were negligent and constituted negligence and were each and all the

proximate cause of the incident which forms the basis of this suit, and was a proximate cause of

Plaintiff's injuries and damages.

                                               VI.
                                             DAMAGES

15.    As a direct and proximate result of the collision and the negligent conduct of the Defendant,

Plaintiff Carl Quast suffered bodily injuries as reflected in the medical records from the health care

providers that have treated the injuries since the incident. The injuries may be permanent in nature.

The injuries have had an effect on the Plaintiff's health and well-being. As a further result of the

nature and consequences of his injuries, the Plaintiff has suffered and may continue to suffer into

the future, physical pain and mental anguish.

16.     As a further result of all of the above, Plaintiff has incurred expenses for their medical ca~~ .
                                                                                             . .~.-.~.'_\}! ~/'1~./--/,',>
and attention in the past and may incur medical expenses in the future to treat their injurj~~.V>··             , .·.t,-;. .. '>.
                                                                                          -'\/;...                      .·,.,';·::.,
         Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 8 of 21




17.     By reason of all of the above, Plaintiff has suffered losses and damages in a sum within

the jurisdictional limits of this Court for which he now sues.

18.    Plaintiff asserts that the amount of any monetary damages awarded to Plaintiff should be

decided by a jury of Plaintiffs peers. However, RULE 47 of the TEXAS RULES OF CIVIL

PROCEDURE requires Plaintiff to affirmatively plead the amount of damages sought. Pursuant to

RULE 47 of the TEXAS RULES OF CIVIL PROCEDURE, Plaintiff seeks monetary relief OVER TWO

HUNDRED THOUSAND AND 00/100 DOLLARS ($200,000.00) but not more than FIVE

MILLION AND 00/100 DOLLARS ($5,000,000.00) and a demand for judgment for all the

other relief to which Plaintiff is justly entitled at the time of filing this suit, which, with the

passage of time, may change.

                                                  VII.
                                             INTEREST

19.     Carl Quast's further requests both pre-judgment and post-judgment interest on all of his

damages as allowed by law.

                                                 VIII.
                                  DEMAND FOR JURY TRIAL

20.     Plaintiff Carl Quast demands a trial by jury. Plaintiff acknowledges payment on the date

of the original filing.

                                                  IX.
                             REQUEST FOR DISCLOSURE

21.      Pursuant to RULE 194 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant is requested

to disclose, within fifty (50) days of service hereof, the inf01mation and material described in each

section of RULE 194.2.

                                                   x.
                            NOTICE OF SELF-AUTHENTICATION
                                                                                        ·:   ,,:.:.·       :            .   ·--,;:...
                                                                                                                                    _

                                                                                              • -          l

                                                                                         ..• : .
                                                                                         :     .t.l
                                                                                                       ,
                                                                                                               •,
                                                                                                                    '                   ·~
                                                                                         '\?~:,:;>, . ,.,,:",.>
                                                                                                                                                 ;



                                                                                                                                             \ ·::
                                                                                                           '-: J/•.:~~~-:· -:~~¼\ ,·.
            Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 9 of 21




22.    Pursuant to RULE 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant is

hereby noticed that the production of any document in response to written discovery authenticates

the document for use against that party in any pretrial proceeding or at trial


                                       XI.
                       DESIGNATED E-SERVICE EMAIL ADDRESS

       The following is the undersigned attorney's designated E-Service email address for all e-

served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P. 2l(f)(2) & 21a:

smillberbrewer-svc@thomasjhenrylaw.com. This is the undersigned's only E-Service email

address, and service through any other email address will be considered invalid.


                                             PRAYER
       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that the Defendant be

cited to appear and answer, and on final trial hereafter, the Plaintiff has judgment against the

Defendant in an amount within the jurisdictional limits of this Court, together with all pre-

judgment and post-judgment interest as allowed by law, costs of Court, and for such other and

further relief to which Plaintiff may be justly entitled by law and equity, including, but not limited

to:

       1.      Pain and suffering in the past;
       2.      Pain and suffering in the future;
       3.      Mental anguish in the past;
       4.      Mental anguish in the future;
       5.      Past medical expenses;
       6.      Future medical expenses;
       7.      Physical impairment in the past;
       8.      Physical impairment in the future;
       9.      Physical disfigurement in the past;
        10.    Physical disfigurement in the future;
        11.    Lost wages in the past;
        12.    Loss of future wage earning capacity;                                        ·,   ..
                                                                                      .   .-·:                 '-_.;.
        13.    Property damage;
        14.    Loss of use;                                                          •    t .•· '
                                                                                                      0

                                                                                                      .•   ..
                                                                                                           A




                                                                                                      . . i•:·
                                                                                                               ~•   •




                                                                                                                              . . ,,,:....
                                                                                                                                 ~-.             . .t
                                                                                                                        ~·:    :._•          .   :
                                                                                                                                  _   ... '··
                                                                                                                                         ~
 Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 10 of 21




15.   Pre-judgment interest;
16.   Post-judgment interest; and
17.   Exemplary damages;

                                    RESPECTFULLY SUBMITTED,

                                    LAW OFFICES OF THOMAS J. HENRY
                                    5711 UNIVERSITY HEIGHTS BLVD., SUITE 101
                                    SAN ANTONIO, TEXAS 78246
                                    PHONE: (210) 656-1000
                                    FAX: (361) 985-0601




                                    6~,~·
                                    SHAKILA MILLER-BREWER
                                    STATE BAR No. 24091365
                                    *email: smillerbrewer-svc@thomasjhenrylaw.com
                                    A HORNEY FOR PLAINTIFF

                                        * service by email to this address only
             Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 11 of 21



                                            Cause No. 21-0932-CV-E
                                                                                               .OPY
                                              CIVIL CITATION

THE STATE OF TEXAS

TO:    Lowe's Home Improvement Stores
       By Serving Registered Agent
       CTS D/B/A CSC-Lawyers
       Incorporating Service Company
       211 E 7th Street, Suite 620
       Austin TX 78701

Defendant, in the hereinafter styled and number cause:
         "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of 20 days after
you were served this citation and CARL QUAST'S ORIGINAL PETITION TRCP 193.7 NOTICE OF SELF-
AUTHENTICATION, TRCP 194.2 REQUESTS FOR DISCLOSURE AND ATTACHED DISCOVERY, a
default judgment may be taken against you. In addition to filing a written answer with the clerk, you may be
required to make initial disclosures to the other parties of this suit. These disclosures generally must be made no
later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org."

       Said answer may be filed by mailing same to: Linda Balk, District Clerk, 211 West Court Street, Seguin,
Texas 78155 or bringing it to the office.

In the above numbered cause, styled,

Carl Quast
vs.
Lowe's Home Stores

Said petition filed in the 25 th Judicial District Court on the 3RD DAY OF MAY, 2021
BY:     Shakila Miller-Brewer
        5711 University Heights Blvd
        Unit 101
        San Antonio TX 78246


ISSUED AND GIVEN UNDER MY HAND AND SEAL OF said Court at office, on this the 3rd day of May,
2021


                                LINDA BALK, District Clerk
                                GUADALUPE COUNTY JUSTICE CENTER
                                211 WEST COURT STREET
                                SEGUIN, TEXAS 78155


                                                                                            -1:"-~J




                                             ORIGINAL-return t o ~
                   Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 12 of 21



                                                                RETURN OF SERVICE
21-0932-CV-E                                   25TH JUDICIAL DISTRICT COURT OF GUADALUPE COUNTY, TEXAS
Carl Quast
vs.
Lowe's Home Stores
Issued: 5/3/2021

Executed when copy is delivered:
This is a true copy of the original citation, was delivered to Defendant_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ on the _day of _ _ _ __
_ _ _ _ _ _ _ _ __,20_ _.

                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Officer

                                                                  - - - - - - - - - - - - - - - - - - ~ County, Texas
                                                                  By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ Deputy

ADDRESS FOR SERVICE:
Lowe's Home Improvement Stores
By Serving Registered Agent
CTS D/B/A CSC-Lawyers Incorporating Service
Company
211 E 7th Street, Suite 620
Austin TX 78701
                                                             OFFICER'S RETURN
Came to hand on the_day of _ _ _ _ _ _ __, 20_ _, at _ _ _ _ __, o'clock _.m., and executed in _ _ _ _ _ _ __
____County, Texas by delivering to each of the within named defendants in person, a true copy of this Citation with the date of delivery endorsed
thereon, together with the accompanying copy of the CARL QUAST'S ORIGINAL PETITION TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
TRCP 194.2 REQUESTS FOR DISCLOSURE AND ATTACHED DISCOVERY at the following times and places, to-wit:
Name                                       Date/Time        Pince, Course and Distance from Courthouse


And not executed as to the defendant(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
The diligence used in finding said defendant(s) being:

and the cause or failure to execute this process is:

and the information received as to the whereabouts of said defendant(s) being:

FEES:
Serving Petition and Copy$_ _ _ _ __
                         $_ _ _ _ __                               _ _ _ _ _ _ _ _ _ _ _ _ _ __, Officer
Total
                                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ __, County, Texas
                                                                   By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __, Deputy


                                                                                           Affiant
                   COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is required to be
verified. If the return is signed by a person other than a sheriff, constable of the clerk of the court, the return shall be signed under penalty of perjury and
contain the following statement:
My name is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __, my date of birth is _ _ _ _ _ _ _ _ _ _ _~and my
                 (First, Middle, Last)
address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  (Street, City, Zip)

I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.

Executed in _ _ _ _ _ _ _County, State of_ _ _ _ _~on the _ _ _ _ _ _ _ _day of _ _ _ _ _ _ _ _ _ _ _ __


                                                                                 Declarant/Authorized Process Server


                                                                                 (Id# & Expiration of Certification)




                                                       ORIGINAL-return to oourt
             Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 13 of 21

                                                                                           Electronically Filed
                                                                                           5/10/2021 2:33 PM
                                                                                           Linda Balk
                                            Cause No. 21-0932-CV-E                         Guadalupe County District Clerk
                                              CIVIL CITATION                               Jennifer Leal


THE STATE OF TEXAS

TO:    Lowe's Home Improvement Stores
       By Serving Registered Agent
       CTS D/B/A CSC-Lawyers
       Incorporating Service Company
       211 E 7th Street, Suite 620
       Austin TX 78701

Defendant, in the hereinafter styled and number cause:
         "You have been sued. You may employ an attorney. If you or your attorney do not file a written answer
with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of 20 days after
you were served this citation and CARL QUAST'S ORIGINAL PETITION TRCP 193.7 NOTICE OF SELF-
AUTHENTICATION, TRCP 194.2 REQUESTS FOR DISCLOSURE AND ATTACHED DISCOVERY, a
default judgment may be taken against you. In addition to filing a written answer with the clerk, you may be
required to make initial disclosures to the other patties of this suit. These disclosures generally must be made no
later than 30 days after you file your answer with the clerk. Find out more at TexasLawHelp.org."

       Said answer may be filed by mailing same to: Linda Balk, District Clerk, 211 West Court Street, Seguin,
Texas 78155 or bringing it to the office.

In the above numbered cause, styled,

Carl Quast
vs.
Lowe's Home Stores

Said petition filed in the 25 11' Judicial District Comt on the 3RD DAY OF MAY, 2021
BY:     Shakila Miller-Brewer
        5711 University Heights Blvd
        Unit 101
        San Antonio TX 78246


ISSUED AND GIVEN UNDER MY HAND AND SEAL OF said Court at office, on this the 3rd day of May,
2021


                                LINDA BALK, District Clerk
                                GUADALUPE COUNTY JUSTICE CENTER
                                211 WEST COURT STREET
                                SEGUIN, TEXAS 78155


                                BY
                  Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 14 of 21



                                                                 RETURN OF SERVICE
21-0932-CV-E                                  25TH JUDICIAL DISTRICT COURT OF GUADALUPE COUNTY, TEXAS
Cnrl Quast
 vs.
Lowe's Home Stores
Issued: 5/3/2021

Executed when copy is delivered:
This is a true copy ofthc original citation, was delivered to Defendant,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ on the _day of _ _ _ __
_ _ _ _ _ _ _ _ _ _ 20_ _.

                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Officer

                                                                  - - - - - - - - - - - - - - - - - ~ • County, Texas
                                                                  By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,Deputy

ADDRESS FOR SERVICE:
Lowe's Home Improvement Stores
By Serving Registered Agent
CTS D/B/A CSC-Lawyers Incorporating Service
Company
211 E 7th Street, Snite 620
Austin TX 78701
                                                            OFFICER'S RETURN
Came to hand on the _day of _ _ _ _ _ _ _~ 20_ _, at _ _ _ _ _~ o'clock _.m., and executed in _ _ _ _ _ _ __
____County, Texas by delivering to each of the within named defendants in person, a true copy of this Citation with the date of delivery endorsed
thereon, together with the accompanying copy of the CARL QUAST'S ORIGINAL PETITION TRCP 193.7 NOTICE OF SELF-AUTHENTICATION,
TRCP 194.2 REQUESTS FOR DISCLOSURE AND ATTACHED DISCOVERY at the following times and places, to-wit:
Name                                       Date/Time        Place, Course and Distance from Courthouse


And not executed as to the defendant(s), _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
The diligence used in finding said defendant(s) being:

and the cause or failure to execute this process is:

and the infonnation received as to the whereabouts of said defendant(s) being:

FEES:
Serving Petition and Copy $_ _ _ _ __
Total                    $._ _ _ _ __
                                                                  - - - - - - - - - - - - - - - Officer
                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _-County, Texas
                                                                   By:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,Deputy


                                                                                           Affiant
                   COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
In accordance with Rule I07: The officer or authorized person who serves, or attempts to serve, a citation shall sign the return. The signature is required to be
verified. If the return is signed by a person other than a sheriff, constable of the clerk of the court, the return shall be signed under penalty of perjury and
contain the following statement:
My name is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ my date of birth is _ _ _ _ _ _ _ _ _ _ _~ and my
                 (First, Middle, Last)
address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.
                  (Street, City, Zip)

I DECLARE UNDER PENALTY OF PERJURY THAT THE FORGOING IS TRUE AND CORRECT.

Executed in _ _ _ _ _ _ _County, State of._ _ _ _ __, on the _ _ _ _ _ _ _ _day of _ _ _ _ _ _ _ _ _ _ _ _ _.


                                                                                 Declarant/Authorized Process Server


                                                                                 (Id# & Expiration of Certification)




                                                       ORIGINAL-remr.n 10 oom&
                  Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 15 of 21


                                                 AFFIDAVIT OF SERVICE

State of Texas                                        County of GUADALUPE                             25th Judicial District Court

Case Number: 21-0932-CV-E

Plaintiff:
CARL QUAST
                                                                                                              IIHllll~IIIII IH 111111111
                                                                                               Ill III III IIBBW2021005056
vs.
Defendant:
LOWES HOME CENTER

For:
Shakila Miller-Brewer
LAW OFFICE OF THOMAS J. HENRY
521 STARR STREET
CORPUS CHRISTI, TX 78401

Received by Mike Techow on the 4th day of May, 2021 at 9:12 am to be served on LOWES HOME CENTER BY SERVING
CORPORATION SERVICE COMPANY DBA CSC LAWYERS INCORPORATING SERVICE COMPANY, 211 E 7TH STREET, STE
620, AUSTIN, TX 78701.

I, Mike Techow, being duly sworn, depose and say that on the 5th day of May, 2021 at 2:50 pm, I:

delivered to REGISTERED AGENT by delivering a true copy of the CITATION/ CARL QUAST'S ORIGINAL PETITION,TRCP
193.7 NOTICE OF SELF-AUTHENTICATION,TRCP 194.2 REQUESTS FOR DISCLOSURE AND ATTACHED DISCOVERY
with the date of service endorsed thereon by me, to: Samantha Guerra, CORPORATION SERVICE COMPANY OBA CSC
LAWYERS INCORPORATING SERVICE COMPANY as Authorized Agent at the address of: 211 E 7TH STREET, STE 620,
AUSTIN, TX 78701 on behalf of LOWES HOME CENTER, and informed said person of the contents therein, in compliance with
state statutes.


My name is Mike Techow. My date of birth Is 6/26/1972. My work address is 809 Nueces, Austin, TX 78701. I declare under
penalty of perjury that the foregoing is true and correct. Executed in Travis County on May 5, 2021 by Mike Techow, declarant.




                                                                           ~=__
                                                                              1. _"                    _4--_,__
                                                                                MikeTechow
Subscribed and Sworn to before me on the 5th day                                PSC-1215, Exp. 7/31/2022
of May, 2021 by the affi nt who is personally known
to me.
       Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 16 of 21

                                                                                                           Electronically Filed
                                                                                                           5/24/2021 9:07 AM
                                                                                                           Linda Balk
                                                                                                           Guadalupe County District Clerk
                                                                                                           Vanessa Flores
                                                                                                                      ROBIN R. GANT
                                                                                                           DIRECT: 214.379.6908
                                                                                                   E-MAIL: RGANT@MAYERLLP.COM




                                                      May 24, 2021

Shakila Miller-Brewer
LAW OFFICES OF THOMAS             J.   HENRY
5711 University Heights Blvd., Suite 101
San Antonio, Texas 78246

      Re:        Carl Quast v. Lowes Home Center
                 Cause No.: 21-0932-CV-E
                 Court:        In the 25 th District Court, Guadalupe County, Texas
                 Our File No.: 10091.00191

Dear Ms. Miller-Brewer:

       Enclosed is Defendant Lowes Home Center's (incorrectly named and improper party)
Original Answer and Verified Denial to Plaintiff's Original Petition in the above-
referenced matter, which was e-filed today in the 25 th District Court, Guadalupe County,
Texas.

       Please be advised that we would like to take your client's deposition, on a mutually
agreeable date and time, following our receipt of Plaintiff's Answers to Defendants'
(forthcoming) written discovery requests.

      Should you have any questions, please do not hesitate to contact me at
214.379.6908 or via email at rgant@mayerllp.com.


                                                                      Sincerely,

                                                                      MAYER LLP

                                                                  By: /s/ Robin R. Gant
                                                                          Robin R. Gant

RRG/pm
Attachment




                                                                                                                    ~.                -. -~iHlt· . -
                                                                                                                    :.~:::. [ ·.;,~.{.~_-.;:.),;_·_;::~.-.;_~~:~~:~:~:~~~::,_:_·.:..;_!'._'._·.·.,:;·:•;·::....',;,•




                                                                                                                      ~:. '-'j, '",~                                                      ,}      l~l : /
             MAYER LLP • 750 N. Saint Paul Street• Suite 700 • Dallas, TX 75201 • 214,379.6900 • mayerllp.com•:;:..,;,-,> '•·•....                                            .,.,,.:, .,i~i· .. :~·

                                                                                                                            ·. ~;:,:~:•yf~:l~·;:., .::,: >-~
        Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 17 of 21

                                                                                   Electronically Filed
                                                                                   5/24/2021 9:07 AM
                                                                                   Linda Balk
                                                                                   Guadalupe County District Clerk
                                  CAUSE NO. 21-0932-CV-E                           Vanessa Flores


CARL QUAST,                                       §        IN THE DISTRICT COURT
                                                  §
         Plaintiff,
                                                  §
v.
                                                  §        GUADALUPECOUNTY,TEXAS
                                                  §
LOWES HOME CENTER,
                                                  §
                                                  §        25th JUDICIAL DISTRICT
         Defendant.



                             DEFENDANT LOWES HOME CENTER'S
                                 (incorrectly named and improper pai·ty)
                     ORIGINAL ANSWER AND VERIFIED DENIAL TO
                          PLAINTIFF'S ORIGINAL PETITION


        LOWES HOME CENTER, (incorrectly named and improper party), and hereinafter referred

to as "Defendant" hereby files its Original Answer and Verified Denial to Plaintiffs

Original Petition as follows:

                                            I.
                                      GENERAL DENIAL

        1.       Defendant denies each and every, all and singular, the material

allegations contained within Plaintiff's pleadings and demand strict proof thereof.

                                             II.
                                      VERIFIED DENIAL

        2.       Subject to and without waiving the foregoing General Denial, and in the

alternative, pursuant to Rule 93 of the TEXAS RULES OF CIVIL PROCEDURE, LOWES

HOME CENTER pleads that it is not liable in the capacity in which it has been sued.

        3.       LOWES HOME CENTER further denies that it owed a duty to the Plaintiff,
                                                                                                                   • "· ... :. (. ~ --: f ;- -! ~~} .t ..
specifically denies that it has any liability and/or interest in the incident that !.rfi:-{n~~i"~:·,f.l_i;~/'•:·.• .
                                                                                                . ·:_"":· (.,_ .             .. ..... ·. -.:_({·_~_-.· :..
                                                                                                                          _.;. "-'':

                                                                                               '·-:   _.;:·       ,/

                                                                                                                                                                 , .·....-
                                                                                                      ;. ,J   f                    _•/·                     ••       · ( · , ·:.:

                                                                                      :~ (;. -~  •. --. •·. ..                                                   .
-------------------------------,..,=--;--:;---'--'·-::,::-r-r
QUAST/DEFENDANT LOWES HOME CENTER'S (inco,-,-ectly named and imprope,- pa,-ty) P A G ~: i.:;t -;        •                                                        ; \! .·:
0RIGINALANSWERANDVERIFIEDDENIALTOPLAINTIFF'S0RIGINALPETITION                                  ·.~. i::        \               :,:..· ":,:               v.-           ~;       /


                                                                                              •:t{f:;;;;E;;:::::fi;-(
                                                                                                                                                                     1

DOC# 7645981 / 10091.00191
        Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 18 of 21




the basis of the Plaintiff's lawsuit and said denial is supported by verification herein.

Furthermore, LOWES HOME CENTER denies that it is a proper party to this lawsuit

and hereby challenges this Court's jurisdiction over it. Thus, Defendant asserts that

Plaintiff is not entitled to relief from this named Defendant.

                                              III.
                                      PRAYER FOR RELIEF

        Therefore, LOWES HOME CENTER, (incorrectly named and improper party), prays that

Plaintiff take nothing by this lawsuit, that Defendant go hence with its costs without

 delay, and for such other and further relief, both general and special, at law and in

equity, to which Defendant may show itself justly entitled.


                                                   Respectfully submitted,

                                                   MAYERLLP
                                                   750 N. Saint Paul Street, Suite 700
                                                   Dallas, Texas 75201
                                                   214.379.6900 / Fax 214.379.6939

                                                   By       4 ;gottu ;g. tja«t
                                                        Zach T. Mayer
                                                        State Bar No. 24013118
                                                        E-Mail: zmayer@mayerllp.com
                                                        Robin R. Gant
                                                        State Bar No. 24069754
                                                        E-Mail: rgant@mayerllp.com

                                                   ATTORNEYS FOR DEFENDANT
                                                   LOWES HOME CENTER
                                                   (incorrectly named and improper party)




                                                                                                _.-:-
                                                                                            .           .• •
                                                                                                               .   '•'
                                                                                                                         ·,··' .   . . . ~.·~-:.
                                                                                                                                        -:.
                                                                                                                                              ••'




QUAST/DEFENDANT LOWES HOME CENTER'S (incorrectly named and improper party)
ORIGINAL ANSWER AND VERIFIED DENIAL TO PLAINTIFF'S ORIGINAL PETITION
DOC# 7645981 / 10091.00191
          Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 19 of 21




                              UNSWORN DECLARATION OF ROBIN R. GANT
                                   UNDER PENALTY OF PERJURY



         1.       My name is Robin R. Gant and I am a Partner at Mayer LLP. I am a

member in good standing of the State Bar of Texas State. I have never been convicted

of a crime. I am counsel for named Defendant Lowes Home Center in this lawsuit.

         2.       I am of sound mind, over the age of eighteen years old, and capable of

making this Declaration and it is made based on my own personal knowledge.

         3.       I am familiar with the facts stated in Section II of Defendant Lowes

Home Center's Original Answer and Verified Denial to Plaintiff's Original Petition and

declare that said facts are true and correct.

        4.         I declare under penalty of perjury that the foregoing is true and correct.

My work address is 750 North Saint Paul Street, Suite 700, Dallas, Texas 75201,

214.379.6908.

         EXECUTED this 24th day of May 2021.




                                                                      ROBIN R. GANT




                                                                                                                       J .,::,.;
 __________________________________
                                  .. -_.""""
                                       .. _=_.:~>_·- ..... ,........... :,                                              is:>
 QUAST/DEFENDANT LOWES HOME CENTER'S (incorrectly named and improper party)           PAGE I 3   ,'.,;·,:;.~;·;·ff,;,'t-<'•'
 ORIGINAL ANSWER AND VERIFIED DENIAL TO PLAINTIFF'S ORIGINAL PETITION
 Doc# 7645981 / 10091.00191
        Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 20 of 21




                                  CERTIFICATE OF SERVICE

       This is to certify that on the 24th day of May 2021, a true and correct copy of

the foregoing has been forwarded to all counsel of record as follows:


                                                           DE-MAIL
               Shakila Miller-Brewer                       • HAND DELIVERY
        LAW OFFICES OF THOMAS J. HENRY                     • FACSIMILE
     5711 University Heights Blvd., Suite 101              • OVERNIGHT MAIL
           San Antonio, Texas 78246                        • REGULAR, FIRST CLASS MAIL
                                                           igjE-FILE AND SERVE
                 Counsel for Plaintiff                     DE-SERVICE ONLY
                                                           • CERTIFIED MAIL/RETURN RECEIPT REQUESTED


                                                   Is I ;gotut ;R. tjaat
                                                        Robin R. Gant




QUAST/DEFENDANT LOWES HOME CENTER'S (incorrectly named and improper party)
ORIGINAL ANSWER AND VERIFIED DENIAL TO PLAINTIFF'S ORIGINAL PETITION
DOC#7645981/ 10O91.OO191
                    Case 5:21-cv-00518-FB Document 1-2 Filed 06/02/21 Page 21 of 21




I, LINDA BALK, derk of the Distritt Courts, in Guadalupe
County, Texas, certify th is copy is true and correct as FILE[)
& RECORDED in the Offi cial Court Records of District Court.
Gi~der my h ; · an seal of
th     day of •..1_;_.L!:..l..::14_ , 2v~~- .,
LINDA B LJ<, District Clerk Guadalu
